                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9
                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                                SAN JOSE DIVISION
                                  11

                                  12        ANDREA M WILLIAMS, et al.,                         Case No. 19-CV-04700-LHK
Northern District of California
 United States District Court




                                  13                       Plaintiffs,                         ORDER GRANTING IN PART AND
                                                                                               DENYING IN PART
                                  14               v.                                          ADMINISTRATIVE MOTIONS TO
                                                                                               FILE CLASS CERTIFICATION
                                  15        APPLE, INC.,                                       DOCUMENTS UNDER SEAL
                                  16                       Defendant.                          Re: Dkt. Nos. 76, 78, 81, 91, 94, 95, 98,
                                                                                               100, 103
                                  17

                                  18            Before the Court are the parties’ motions to file under seal documents related to the
                                  19   parties’ class certification briefing. ECF Nos. 76, 78, 81, 91, 95, 98, 100, 103. For the following
                                  20   reasons, the Court GRANTS IN PART and DENIES IN PART the parties’ administrative motions
                                  21   to file class certification documents under seal.
                                  22   I.       LEGAL STANDARD
                                  23            “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  24   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of
                                  25   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S.
                                  26   589, 597 & n.7 (1978)). Accordingly, when considering a sealing request, a “strong presumption in
                                  27
                                                                                           1
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1   favor of access is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d

                                   2   1122, 1135 (9th Cir. 2003)). In the Ninth Circuit, documents that are more than “tangentially

                                   3   related . . . to the underlying cause of action” are not sealable unless the Court agrees that

                                   4   “compelling reasons” exist to overcome the presumption of access. See id. at 1179.

                                   5          Here, the documents that the parties seek to seal are related to a motion for class

                                   6   certification. “A class certification motion ‘generally involves considerations that are enmeshed in

                                   7   the factual and legal issues comprising plaintiff’s cause of action,’ which require a district court to

                                   8   engage in a ‘rigorous analysis’ that ‘entail[s] some overlap with the merits of the plaintiff’s

                                   9   underlying claims.’” McCurley v. Royal Seas Cruises, Inc., 2018 WL 3629945, at *2 (S.D. Cal.

                                  10   July 31, 2018) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351, 352 (2011)). Indeed,

                                  11   most district courts to consider the question have found that motions for class certification are

                                  12   “more than tangentially related to the underlying cause of action” and therefore apply the
Northern District of California
 United States District Court




                                  13   “compelling reasons” standard. Philips v. Ford Motor Co., 2016 WL 7374214, at *2 (N.D. Cal.

                                  14   Dec. 20, 2016) (collecting cases). Accordingly, the compelling reasons standard applies to the

                                  15   parties’ sealing motions. See, e.g., Hadley v. Kellogg Sales Co., No. 16-CV-04955-LHK, 2018 WL

                                  16   7814785, at *2 (N.D. Cal. Sept. 5, 2018) (applying compelling reasons standard).

                                  17          Compelling reasons justifying the sealing of court records generally exist “when such

                                  18   ‘court files might have become a vehicle for improper purposes,’ such as the use of records to

                                  19   gratify private spite, promote public scandal, circulate libelous statements, or release trade

                                  20   secrets.” Id. (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the production of

                                  21   records may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will

                                  22   not, without more, compel the court to seal its records.” Id.

                                  23          In addition, parties moving to seal documents must comply with the procedures established

                                  24   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  25   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  26   otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). “The request must be narrowly

                                  27
                                                                                          2
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1   tailored to seek sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Id.

                                   2   Civil Local Rule 79-5(d), in turn, requires the submitting party to attach a “declaration

                                   3   establishing that the document sought to be filed under seal, or portions thereof, are sealable,” a

                                   4   “proposed order that is narrowly tailored to seal only the sealable material,” and a proposed order

                                   5   that “lists in table format each document or portion thereof that is sought to be sealed,” as well as

                                   6   an “unredacted version of the document” that “indicate[s], by highlighting or other clear method,

                                   7   the portions of the document that have been omitted from the redacted version.” Id.

                                   8   II.      DISCUSSION
                                   9            The parties move to file under seal documents related to the parties’ class certification

                                  10   briefing. Specifically, the parties move to seal documents designated confidential by Apple, which

                                  11   relate to (1) Plaintiffs’ motion for class certification; (2) Apple’s opposition; (3) Plaintiffs’ reply;

                                  12   (4) Apple’s sur-reply; and (5) Plaintiffs’ response to Apple’s sur-reply. Where the brief and
Northern District of California
 United States District Court




                                  13   supporting exhibits at issue are Plaintiffs’, both parties filed a sealing motion. That is, Plaintiffs

                                  14   first filed a broad sealing motion accompanying their brief, and then Apple (as designating party)

                                  15   filed its own motion narrowing the request for sealing. By contrast, where the brief and supporting

                                  16   exhibits at issue is Apple’s, only Apple filed a motion to seal. Below, the Court analyzes the five

                                  17   categories of sealing requests in turn.

                                  18         A. Sealing Plaintiffs’ Motion for Class Certification and Supporting Exhibits, ECF Nos.
                                                76 and 78
                                  19
                                                For their motion for class certification, Plaintiffs seek to seal five documents that Apple
                                  20
                                       has designated confidential. ECF No. 76. Apple narrows the sealing request by (1) proposing more
                                  21
                                       tailored redactions for two documents Plaintiffs identified; and (2) acquiescing to the public filing
                                  22
                                       of the fifth document, Exhibit 19 to Roy A. Katriel’s Declaration in Support of Plaintiffs’ Motion
                                  23
                                       for Class Certification (“Katriel Decl.,” ECF No. 77-1). ECF No. 78 at 2. Thus, the Court
                                  24
                                       considers only Apple’s four sealing requests.
                                  25
                                                Apple seeks to seal (1) portions of Plaintiffs’ class certification briefing; (2) Exhibit 7 to
                                  26
                                       the Katriel Declaration; (3) Exhibit 12 to the Katriel Declaration; and (4) portions of the expert
                                  27
                                                                                            3
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1   report of Russell W. Mangum III, Ph.D. (Exhibit 20 to the Katriel Declaration). Each request is

                                   2   supported by Apple’s declarant Ahmed Bashir, who is Apple’s Director of Engineering and

                                   3   “oversee[s] iCloud operations.” Bashir Decl. for Class Cert. Mot. ¶ 1, ECF No. 78-1 (“Bashir

                                   4   Decl. for Mot.”). Bashir avers, with varying levels of specificity, how each sealing request would

                                   5   prevent the disclosure of confidential business information. First, the portions of briefing at issue

                                   6   relate to “the number of Apple’s iCloud paying users, associated revenue, and data storage

                                   7   practices.” Id. ¶ 6. Second, Exhibit 7 contains “confidential commercial information related to the

                                   8   number of U.S. iCloud paying subscribers.” Id. ¶ 9. Third, Exhibit 12 contains internal

                                   9   communications regarding Apple’s “privacy and security approach for health records.” Id. ¶ 10.

                                  10   Lastly, portions of Mangum’s report (Exhibit 20) contain “the U.S. iCloud userbase, including the

                                  11   number of paying subscribers, [] associated revenue . . . iCloud data storage practices” and iCloud

                                  12   pricing. Id. ¶ 13.
Northern District of California
 United States District Court




                                  13           As the Ninth Circuit has explained, “business information that might harm a litigant’s

                                  14   competitive standing [if disclosed]” meets the compelling reasons standard for sealing. In re Elec.

                                  15   Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008) (quoting Nixon, 435 U.S. at 598); see also, e.g.,

                                  16   In re Anthem, Inc. Data Breach Litig., No. 15-MD-02617-LHK, 2017 WL 9614789, at *2 (N.D.

                                  17   Cal. Aug. 25, 2017) (sealing information on same grounds). However, “[t]he mere fact that the

                                  18   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  19   litigation will not, without more, compel the court to seal its records.” Kamakana v. City & Cty. of

                                  20   Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). Moreover, the Court’s interest in ensuring the

                                  21   “public’s understanding of the judicial process” supports unsealing information that underpins a

                                  22   merits ruling. Id. (quoting Valley Broad. Co. v. U.S. Dist. Ct. for Dist. of Nevada, 798 F.2d 1289,

                                  23   1294 (9th Cir. 1986)). This interest “is justified by the interest of citizens in ‘keep[ing] a watchful

                                  24   eye on the workings of public agencies.’” Id. at 1178 (quoting Nixon v. Warner Commc’ns, Inc.,

                                  25   435 U.S. 589, 597 & n.7 (1978)).

                                  26           Here, most of Apple’s sealing requests are appropriate. Specifically, Bashir explains

                                  27
                                                                                          4
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1   persuasively and with specificity that public disclosure of key metrics—such as “iCloud userbase,

                                   2   costs, revenues, gross margins, and market research data” over time—would harm Apple’s

                                   3   competitive standing. E.g., Bashir Decl. for Mot. ¶ 3. Disclosure of information that “might harm

                                   4   a litigant’s competitive standing” generally meet the compelling reasons standard for sealing. In

                                   5   re. Elec. Arts, 298 F. App’x at 569.

                                   6          However, some of Apple’s sealing requests lack merit. These requests appear calculated

                                   7   merely to avoid “embarrassment, incrimination, or exposure to further litigation.” Kamakana, 447

                                   8   F.3d at 1179. For instance, Apple asks to seal a January 2019 email from an Apple executive—and

                                   9   Plaintiffs’ analysis of that email—on the ground that disclosure would “incompletely and

                                  10   inaccurately reveal[] Apple’s corporate decision-making strategy.” Bashir. Decl. for Mot. ¶ 7; see

                                  11   Pls’ Mot. for Class Certification (“Mot.”) at 16–18, ECF No. 76-4 (quoting email). Yet the email

                                  12   largely discusses information about Amazon servers that has already been publicly filed in an
Northern District of California
 United States District Court




                                  13   expert report and reported in the press. See, e.g., Mangum Report ¶ 27 (discussing how “user’s

                                  14   data is broken into chunks” and stored on Amazon S3, Windows Azure, and Google Cloud);

                                  15   Jordan Novet, Apple spends more than $30 million on Amazon’s cloud every month, CNBC (Apr.

                                  16   22, 2019), https://www.cnbc.com/2019/04/22/apple-spends-more-than-30-million-on-amazon-

                                  17   web-services-a-month.html (discussing iCloud’s use of Amazon servers).

                                  18          In sum, as set forth in the table below, the Court GRANTS IN PART AND DENIES IN

                                  19   PART Apple’s administrative motion to file documents under seal, ECF No. 78, and DENIES AS

                                  20   MOOT Plaintiffs’ administrative motion to file documents under seal, ECF No. 76.

                                  21
                                                Document                  Paragraph,                            Ruling
                                  22
                                                                         Page/Line, or
                                  23                                        Footnote
                                        Portions of Plaintiffs’       Section II.D.1.c.      GRANTED as to the following: 4:3–4;
                                  24
                                        Notice of Motion, Motion,     heading in the Table   4:24–25; 15:18; 25:9. DENIED WITH
                                  25    and Memorandum in             of Contents            PREJUDICE as to the remainder.
                                        Support of Plaintiffs’        3:20-23; 4:3-4;
                                  26
                                        Motion for Class              4:24-25; 15:18;
                                  27
                                                                                        5
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                        Certification                  16:6; 16:10-13;
                                   1
                                                                       16:18-27; 17:1-11;
                                   2                                   17:25-26; 18:1-2;
                                                                       18:7-10; 18:17-26;
                                   3
                                                                       25:9
                                   4    Exhibit 7 to the               Entire Document          GRANTED.
                                        Declaration of Roy A.
                                   5
                                        Katriel in Support of
                                   6    Plaintiffs’ Motion for
                                        Class Certification
                                   7
                                        (“Katriel Declaration”)
                                   8    Exhibit 12 to the Katriel      Entire Document          GRANTED as to pages 2–5 and all email
                                        Declaration                                             addresses, which may be redacted as
                                   9
                                                                                                personal identifiable information. DENIED
                                  10                                                            WITH PREJUDICE as to page 1 (APL-
                                                                                                ICSTORAGE_00021698), excluding email
                                  11
                                                                                                addresses.
                                  12    Portions of the Expert         ¶¶ 24, 25, 27, 55        GRANTED.
Northern District of California
 United States District Court




                                        Report of Russell W.           Footnotes 35, 66
                                  13
                                        Mangum III, Ph.D. in           Exhibits 2, 3, 8, 8.1,
                                  14    Support of Plaintiffs’         8.2, 9, 9.1, 9.2, 10,
                                        Motion for Class               11 to Appendix C
                                  15
                                        Certification (Exhibit 20 to
                                  16    the Katriel Declaration)

                                  17

                                  18      B. Sealing Apple’s Opposition and Supporting Exhibits, ECF No. 81

                                  19          For its opposition brief to class certification, Apple seeks to seal six sets of documents.

                                  20   Specifically, Apple asks to seal (1) portions of its Opposition brief; (2) portions of the expert

                                  21   report of Professor Lorin Hitt; (3) the declaration of Dane Aconfora, Apple’s Director of Service

                                  22   Forecasting and Efficiency; (4) portions of the declaration of Evan Krasts, a Product Marketing

                                  23   Manager for iCloud; (5) portions of the declaration of Monica Sarkar, a Writer/Editor with

                                  24   AppleCare Digital Content Services; and (6) exhibits that comprise internal Apple documents on

                                  25   iCloud’s development and technical metrics. Apple again supports each request with a declaration

                                  26   by Ahmed Bashir, Apple’s Director of Engineering. Bashir Decl. for Apple’s Class Cert. Opp’n,

                                  27
                                                                                          6
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1   ECF No. 81-8 (“Bashir Decl. for Opp’n”).

                                   2          Similarly, as with the sealing requests analyzed above in Section II-A, Apple’s sealing

                                   3   requests are somewhat overbroad. Two examples illustrate this overbreadth. First, Apple asks to

                                   4   seal the fact that an algorithm determines where iCloud data is stored. Apple’s Opp’n to Class

                                   5   Cert. at 4, ECF No. 81-2 (“Opp’n”). Yet Apple’s only reason for sealing this statement is the vague

                                   6   assertion that the statistics “regard[s] Apple’s iCloud data storage practices.” Bashir Decl. for

                                   7   Opp’n ¶ 9. The press has already reported on “iCloud data storage practices” in greater depth,

                                   8   including iCloud’s use of third-party servers to store data in several data centers. See, e.g., Glenn

                                   9   Fleishman, How to find out where Apple stores your iCloud data, Macworld (May 21, 2018),

                                  10   https://www.macworld.com/article/231380/where-does-apple-stores-your-icloud-data.html

                                  11   (detailing data centers and third-party servers); Samuel Axon, Your Apple iCloud data is now

                                  12   stored on Google servers, Ars Technica (Feb. 26, 2018),
Northern District of California
 United States District Court




                                  13   https://arstechnica.com/gadgets/2018/02/your-apple-icloud-data-is-now-stored-on-google-servers-

                                  14   surprised/ (quoting Apple’s disclosures of third-party storage).

                                  15          Second, Apple asks to seal the entirety of Aconfora’s declaration. The declaration cites four

                                  16   discrete statistics from 2016 through 2018, which the Court relied on in denying class certification

                                  17   for some of the class period. See Williams v. Apple, Inc., No. 19-CV-04700-LHK, --- F.R.D. ----,

                                  18   2021 WL 2186223, at *8–9 (N.D. Cal. May 28, 2021) (denying certification for the period

                                  19   spanning February 1, 2016 to October 31, 2018). The statistics show that “during much of the

                                  20   class period, the majority of U.S. iCloud data (between 57% and 99%) was being uploaded to

                                  21   Apple servers.” Opp’n at 7 (citing Aconfora Decl. ¶¶ 4–10). Citing these statistics, the Court held

                                  22   that Plaintiffs failed to present common proof that class members’ iCloud data was stored on third-

                                  23   party servers from February 1, 2016 to October 31, 2018. Williams, 2021 WL 2186223, at *8.

                                  24          Apple’s request to seal all of Aconfora’s declaration is not only insufficiently supported,

                                  25   but also is especially damaging to the “public’s understanding of the judicial process and of

                                  26   significant public events.” Kamakana, 447 F.3d at 1179 (quoting Valley Broad. Co., 798 F.2d at

                                  27
                                                                                          7
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1   1294). As to insufficient support, Apple’s only reason for sealing storage statistics is Bashir’s

                                   2   vague assertion that the statistics “regard Apple’s iCloud data storage practices.” Bashir Decl. for

                                   3   Opp’n ¶ 9. Yet Bashir does not explain why statistics from 2018 or before would harm Apple’s

                                   4   competitive standing today. See, e.g., In re High-Tech Emp. Antitrust Litig., No. 11-CV-02509-

                                   5   LHK, 2013 WL 163779, at *3 (N.D. Cal. Jan. 15, 2013) (declining to seal documents on similar

                                   6   ground); Delashaw v. Seattle Times Co., No. 18-CV-00537-JLR, 2020 WL 6818720, at *3 (W.D.

                                   7   Wash. May 28, 2020) (same). As for the “public’s understanding of the judicial process,”

                                   8   Kamakana, 447 F.3d at 1179, the storage statistics explain why Plaintiffs fail to show

                                   9   predominance for a subset of their proposed Damages Class. See Williams, 2021 WL 2186223, at

                                  10   *5–11 (analyzing predominance). Thus, sealing the storage statistics would prevent the public

                                  11   from understanding why the Court did not grant Plaintiffs’ motion for class certification in its

                                  12   entirety.
Northern District of California
 United States District Court




                                  13             Even so, most of Apple’s sealing requests satisfy the “compelling reasons” standard.

                                  14   Kamakana, 447 F.3d at 1178. For instance, Apple seeks to seal exhibits that comprise internal

                                  15   Apple documents on iCloud’s development and technical metrics. Bashir explains that these

                                  16   documents contain “data storage practices, business plans and projects, and trade secrets” that

                                  17   “would provide competitors with insight that they could use to unfairly compete with Apple.”

                                  18   Bashir Decl. for Opp’n ¶ 18. The Court’s review of these documents shows that they contain

                                  19   “business information that might harm a litigant’s competitive standing” if disclosed. In re Elec.

                                  20   Arts, Inc., 298 F. App’x at 569. In sum, as set forth in the table below, the Court GRANTS IN

                                  21   PART AND DENIES IN PART Apple’s administrative motion to file documents under seal, ECF

                                  22   No. 81.

                                  23
                                                 Document              Paragraph or Page/Line                       Ruling
                                  24
                                        Apple’s Opposition to          1:3; 1:11-16; 4:7-8; 4:14-   GRANTED as to the following: 1:3;
                                  25    Plaintiffs’ Motion for         21; 4:24-5:16; 5:25;         4:14–21; 7:14–16 (i.e., first two bullet
                                        Class Certification            7:14-21; 7:24-28; 9:3;       points), 7:24–28; 9:3, 13:19–20; 14:1–
                                  26
                                        (“Apple’s Opposition”)         13:19-20; 14:1–6; 24:22;     6; 24:22; and footnote 6. DENIED
                                  27
                                                                                          8
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                                                      and footnote 6               WITH PREJUDICE as to the
                                   1
                                                                                                   remainder.
                                   2       Expert Report of Dr.       ¶¶ 15, 46, 71, 74, 81, 83,   GRANTED.
                                           Lorin Hitt in Support of   90-91, 97, and 99;
                                   3
                                           Apple’s Opposition         Figures 3 and 5; and
                                   4                                  footnotes 67-68, 101,
                                                                      122, 136, and 147
                                   5
                                           Declaration of Dane        Entire Document              GRANTED as to the following: ¶¶ 4,
                                   6       Aconfora in Support of                                  7–10; and Exhibits A through D.
                                           Apple’s Opposition                                      DENIED WITH PREJUDICE as to the
                                   7
                                                                                                   remainder.
                                   8       Declaration of Ahmed       Entire Document              GRANTED.1
                                           Bashir in Support of
                                   9
                                           Apple’s Opposition
                                  10       Declaration of Evan        ¶¶ 9-10                      GRANTED.
                                           Krasts in Support of
                                  11
                                           Apple’s Opposition
                                  12       Declaration of Monica      ¶¶ 4-6, 10                   GRANTED.
Northern District of California
 United States District Court




                                           Sarkar in Support of
                                  13
                                           Apple’s Opposition
                                  14       Exhibit A to the           Entire Document              GRANTED.
                                           Declaration of Kyle C.
                                  15
                                           Wong in Support of
                                  16       Apple’s Opposition
                                           (“Wong Declaration”)
                                  17
                                           Exhibit B to the Wong      Entire Document              GRANTED.
                                  18       Declaration
                                           Exhibit C to the Wong      Entire Document              GRANTED.
                                  19
                                           Declaration
                                  20       Exhibit D to the Wong      Entire Document              GRANTED.
                                           Declaration
                                  21
                                           Exhibit E to the Wong      Entire Document              GRANTED.
                                  22       Declaration
                                           Exhibit V to the Wong      175:6; 175:8; 176:19;        GRANTED.
                                  23

                                  24

                                  25
                                       1
                                         By accident, Apple first filed publicly Bashir’s Declaration in Support of Apple’s Opposition as
                                       ECF No. 82-1. Yet Apple then promptly moved to remove ECF No. 82-1 and to file Bashir
                                  26   declaration entirely under seal. ECF No. 94. The Court GRANTS Apple’s motion to remove the
                                  27   incorrectly filed document.
                                                                                          9
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                        Declaration                   176:24
                                   1
                                        Exhibit X to the Wong         9:19-20                       GRANTED.
                                   2    Declaration
                                   3

                                   4      C. Sealing Plaintiffs’ Reply and Supporting Exhibits, ECF Nos. 91 and 95
                                   5          For their reply in support of their motion for class certification, Plaintiffs seek to seal
                                   6   documents that Apple has designated confidential. ECF No. 91. Apple narrows the sealing request,
                                   7   which the Court analyzes below. ECF No. 95.
                                   8          Apple seeks to seal (1) portions of Plaintiffs’ reply in support of class certification;
                                   9   (2) internal Apple presentations on iCloud’s development and technical metrics (Exhs. 1, 3, and 10
                                  10   to Katriel Reply Decl.); (3) an internal email detailing Apple’s spending on third-party storage and
                                  11   relationship with storage vendors (Exh. 2 to Katriel Reply Decl.); (4) a portion of the deposition
                                  12   transcript for Dane Aconfora, Apple’s Director of Service Forecasting and Efficiency (Exh. 4 to
Northern District of California
 United States District Court




                                  13   Katriel Reply Decl.); and (5) a portion of the reply expert report of Plaintiffs’ damages expert,
                                  14   Russell W. Mangum III (Exh. 7 to Katriel Reply Decl.). Apple again supports each request with a
                                  15   declaration by Ahmed Bashir, Apple’s Director of Engineering. Bashir Decl. for Plaintiffs’ Class
                                  16   Cert. Reply, ECF No. 95-1 (“Bashir Decl. for Reply”).
                                  17          As with Apple’s other sealing requests, most of Apple’s requests here satisfy the
                                  18   “compelling reasons” standard. For instance, in Mangum’s reply report, Apple asks to seal
                                  19   Apple’s gross and net margins for iCloud—margins not disclosed in Apple’s public financial
                                  20   filings. See Bashir Decl. for Reply ¶¶ 9–10 (describing competitive harm from disclosing “gross
                                  21   and net margins”); Securities & Exchange Commission, Form 10-K for Apple Inc. (filed Nov. 5,
                                  22   2018) (not disclosing iCloud financials). Similarly, in internal documents, Apple seeks to seal its
                                  23   annual spending on Amazon storage, and well as Apple’s internal concerns with third party
                                  24   storage. Id. ¶ 12. Disclosure of this information would “harm [Apple’s] competitive standing” if
                                  25   disclosed. In re Elec. Arts, Inc., 298 F. App’x at 569.
                                  26          However, Apple makes several overbroad requests to seal much of Plaintiffs’ Reply
                                  27
                                                                                         10
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1   supporting class certification. As with Apple’s other overbroad requests, some of the requests to

                                   2   seal the Reply are not only insufficiently supported, but also are especially damaging to the

                                   3   “public’s understanding of the judicial process and of significant public events.” Kamakana, 447

                                   4   F.3d at 1179 (quoting Valley Broad. Co., 798 F.2d at 1294). For instance, Apple asks to seal the

                                   5   fact that it launched in-house servers in February 2016 but used third-party servers before then.

                                   6   Reply at 7. The competitive salience of this fact diminished by two considerations. First, Apple

                                   7   has publicly admitted to using third-party servers. See Apple, iCloud Security Overview (Apr. 9,

                                   8   2020), https://support.apple.com/en-us/HT202303 (disclosing third-party storage). Second, the

                                   9   increasing scale of Apple’s in-house servers has been publicly reported. See, e.g., Christian Zibreg,

                                  10   Apple’s new iCloud data center in Viborg is now operational, iDB (Sept. 3, 2020),

                                  11   https://www.idownloadblog.com/2020/09/03/apple-data-center-viborg-operational/; see also

                                  12   Delashaw, 2020 WL 6818720, at *3 (denying sealing of five-year-old information). Yet to support
Northern District of California
 United States District Court




                                  13   sealing, Bashir conclusorily asserts that Apple’s 2016 product launch is a confidential “business

                                  14   plan[]” and “technology.” Bashir Decl. for Reply ¶ 8.

                                  15           Moreover, sealing the February 2016 launch date would harm the “public’s understanding

                                  16   of the judicial process” because the Court relies on the February 2016 date to split Plaintiffs’

                                  17   proposed class period. See Williams, 2021 WL 2186223, at *5–11 (analyzing predominance).

                                  18   Before the launch of Apple servers in February 2016, Plaintiffs have common proof that class

                                  19   members’ data was stored on third-party servers. However, after the launch of Apple’s servers in

                                  20   February 2016, Plaintiffs lack such common proof. Id. at *9–11. Thus, the February 2016 launch

                                  21   date is key to understanding why the Court grants in part and denies in part Plaintiffs’ motion for

                                  22   class certification.

                                  23           In sum, as set forth in the table below, the Court GRANTS IN PART AND DENIES IN

                                  24   PART Apple’s administrative motion to file documents under seal, ECF No. 95, and DENIES AS

                                  25   MOOT Plaintiffs’ administrative motion to file documents under seal, ECF No. 91.

                                  26
                                  27
                                                                                        11
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1
                                                    Document                       Paragraph or                         Ruling
                                   2
                                                                                     Page/Line
                                   3    Plaintiffs’ Reply in Support of       7:1-15; 8:5-11; 8:13-20;     GRANTED as to the following:
                                        Their Motion for Class                8:22–9:27; 10:1–11:11;       8:13-20; and 8:22–9:27.
                                   4
                                        Certification (“Plaintiffs’ Class     14:4-6; 14:16-20;            DENIED WITH PREJUDICE
                                   5    Cert Reply”)                          15:17-18                     as to the remainder.
                                        Exhibit 1 to the Declaration of       Entire Document              GRANTED.
                                   6
                                        Roy A. Katriel in Support of
                                   7    Plaintiffs’ Class Cert Reply
                                        (“Katriel Reply Declaration”)
                                   8
                                        Exhibit 2 to the Katriel Reply        Entire Document              GRANTED.
                                   9    Declaration
                                        Exhibit 3 to the Katriel Reply        Entire Document              GRANTED.
                                  10
                                        Declaration
                                  11    Exhibit 4 to the Katriel Reply        Entire Document              GRANTED.
                                        Declaration
                                  12
Northern District of California




                                        Exhibit 7 to the Katriel Reply        ¶¶ 27, 29, 30                GRANTED.
 United States District Court




                                  13    Declaration (“Mangum Reply
                                        Expert Report”)
                                  14
                                        Exhibit 10 to the Katriel Reply       Entire Document              GRANTED.
                                  15    Declaration
                                  16

                                  17      D. Sealing Apple’s Sur-Reply and Supporting Exhibits, ECF No. 98
                                  18          For its sur-reply opposing class certification, Apple seeks to seal the following:
                                  19   (1) portions of Apple’s motion for leave to file a sur-reply; (2) portions of Apple’s sur-reply; (3) a
                                  20   portion of the deposition transcript for Aconfora; and (4) an internal email containing technical
                                  21   statistics on iCloud storage. Apple again supports each request with a declaration by Bashir.
                                  22   Bashir Decl. for Plaintiffs’ Class Cert. Reply, ECF No. 98-1 (“Bashir Decl. for Sur-Reply”).
                                  23          Most of Apple’s sealing requests here are warranted. For instance, Aconfora’s deposition
                                  24   details the workings of iCloud’s storage algorithm. Public disclosure of these workings would
                                  25   harm Apple by revealing, for example, the algorithmic parameters that determine the upload
                                  26   priority and regional location of data. Cf. Bashir Decl. for Sur-Reply ¶ 8 (averring that Aconfora’s
                                  27
                                                                                         12
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1   deposition contains trade secrets). Similarly, technical statistics on iCloud storage—such as the

                                   2   rate of data transfer—relate to iCloud’s competitive capabilities. Cf. id. ¶ 9 (averring that internal

                                   3   email contains trade secrets).

                                   4             However, Apple’s sealing requests as to the sur-reply briefing are overbroad. Apple

                                   5   attempts to seal briefing on two facts. The first fact is that iCloud launched in 2015 and scaled-out

                                   6   in February 2016. The second fact is that the iCloud storage algorithm is in fact an algorithm, not

                                   7   a random allocator of data. Apple fails to explain how either fact satisfies the “compelling

                                   8   reasons” standard for sealing. Instead, Bashir’s declaration offers a vague, blanket statement that

                                   9   Apple seeks to seal “information related to Apple’s iCloud data storage practices; business plans

                                  10   and projects; and technology and trade secrets, among other things.” Bashir Decl. for Sur-Reply

                                  11   ¶¶ 6–7.

                                  12             This statement is insufficient. As discussed above, the fact that iCloud scaled-out in
Northern District of California
 United States District Court




                                  13   February 2016 is not only of potentially limited competitive significance today, but also is key to

                                  14   understanding the Court’s class certification ruling. See Section II-C, supra (analyzing sealing

                                  15   requests for Plaintiffs’ Reply). Similarly, the fact that iCloud’s algorithm does not allocate data

                                  16   randomly explains why some of Plaintiffs’ arguments for class certification are meritless. Id.; see

                                  17   Williams, 2021 WL 2186223, at *9 (disagreeing with Plaintiffs’ theory of common proof and

                                  18   explaining that the “disproportionate allocation of storage to Apple servers would itself be

                                  19   improbable under Plaintiffs’ incorrect theory of iCloud storage”).

                                  20             In sum, as set forth in the table below, the Court GRANTS IN PART AND DENIES IN

                                  21   PART Apple’s administrative motion to file documents under seal, ECF No. 98.

                                  22
                                                         Document                        Page/Line or                     Ruling
                                  23
                                                                                           Footnote
                                  24    Apple’s Administrative Motion for            2:11-13; 2:15-18;        DENIED WITH
                                        Leave to File a Sur-Reply to Plaintiffs’     2:26–3:1                 PREJUDICE.
                                  25
                                        Reply in Support of Their Motion for
                                  26    Class Certification (“Apple’s Motion
                                        for Leave to File Sur-Reply”)
                                  27
                                                                                          13
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                        Exhibit A (“Apple’s Sur-Reply”) to the     2:3-4; 2:6-13; 2:15-     GRANTED as to 2:11–13,
                                   1
                                        Declaration of Lauren Pomeroy in           16; 2:23–3:2; 3:4;       3:1–2, 3:17–4:6, 4:12–15,
                                   2    Support of Apple’s Motion for Leave to     3:8-9; 3:11–4:6; 4:8-    4:18–20, footnote 2. DENIED
                                        File Sur-Reply (“Pomeroy                   16; 4:18-21; 5:2-4;      WITH PREJUDICE as to the
                                   3
                                        Declaration”)                              5:8                      remainder.
                                   4                                               Footnotes 2 and 4
                                        Exhibit B to the Pomeroy Declaration       Entire Document          GRANTED.
                                   5
                                        Exhibit C to the Pomeroy Declaration       Entire Document          GRANTED.
                                   6

                                   7
                                          E. Sealing Plaintiffs’ Response to the Sur-Reply and Supporting Exhibits, ECF Nos. 100
                                   8         and 103

                                   9          For their response to Apple’s sur-reply, Plaintiffs seek to seal documents that Apple has

                                  10   designated confidential. ECF No. 100. Apple narrows the sealing request, which the Court

                                  11   analyzes below. ECF No. 103.

                                  12          Apple asks to seal (1) portions of Plaintiffs’ response to Apple’s sur-reply (“Plaintiffs’ Sur-
Northern District of California
 United States District Court




                                  13   Reply”); (2) an internal presentation detailing financial metrics and business forecasts; (3) an

                                  14   internal presentation detailing storage requirements and overhead; (4) an internal presentation

                                  15   detailing iCloud usage, capital expenditures, and forecasts; (5) a draft internal presentation on

                                  16   testing iCloud infrastructure; and (6) an internal email on the pricing of Amazon servers; (7) and

                                  17   an excerpt from Aconfora’s deposition that discusses iCloud’s processes for uploading data and

                                  18   internal reporting. Apple again supports each request with a declaration by Bashir. Bashir Decl.

                                  19   for Plaintiffs’ Class Cert. Reply, ECF No. 98-1 (“Bashir Decl. for Pls. Sur-Reply”).

                                  20          As with Apple’s other sealing requests, most of the sealing requests here meet the

                                  21   “compelling reasons” standard. Kamakana, 447 F.3d at 1178. For instance, the internal

                                  22   presentations at issue discuss “iCloud data storage demand and costs” that, if disclosed, could

                                  23   allow Apple’s competitors to “undercut Apple’s pricing” and “improv[e] their own cloud services

                                  24   at Apple’s expense.” Bashir Decl. for Pls. Sur-Reply ¶ 8. Similarly, the internal email at issue

                                  25   includes Apple’s internal deliberations on a storage vendor and its prices. Disclosure of this

                                  26   confidential information could “harm [Apple]’s competitive standing” if disclosed. In re Elec.

                                  27
                                                                                        14
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1   Arts, Inc., 298 F. App’x at 569 (quoting Nixon, 435 U.S. at 598).

                                   2             However, Apple’s requests to seal Plaintiffs’ Sur-Reply are overbroad. Apple asks to seal

                                   3   four relatively non-sensitive facts that inform the Court’s Class Certification Order. Unsealing

                                   4   these facts ensures the “public’s understanding of the judicial process”—a key interest

                                   5   underpinning the “compelling reasons” standard for sealing judicial records. Kamakana, 447 F.3d

                                   6   at 1179 (quoting Valley Broad. Co, 798 F.2d at 1294).

                                   7             The first fact is that iCloud launched in 2015 and scaled-out in February 2016. As

                                   8   discussed above, the fact that iCloud scaled-out in February 2016 is not only of potentially limited

                                   9   competitive significance today, but also is key to understanding the Court’s class certification

                                  10   ruling. See Section II-C, supra.

                                  11             The second fact is that, on several days across the class period, most iCloud data was

                                  12   stored in Apple servers rather than third-party servers. This fact explains why the Court denied in
Northern District of California
 United States District Court




                                  13   part certification of the Damages Class. Specifically, the high percentage of fully in-house storage

                                  14   defeated predominance because it suggested that “a non-de minimis number of class members had

                                  15   their data stored exclusively on Apple servers.” Williams, 2021 WL 2186223, at *8 (applying

                                  16   Olean Wholesale Grocery Coop., Inc. v. Bumble Bee Foods LLC, 993 F.3d 774, 792 (9th Cir.

                                  17   2021)).

                                  18             The third fact Apple asks to seal is that the fact that iCloud’s storage algorithm is not

                                  19   random. Yet this fact is necessary to understanding why the Court denied in part certification of

                                  20   the Damages Class. Specifically, the non-random nature of iCloud algorithm rebuts Plaintiffs’

                                  21   argument that “it is probability-defying for there to have been any U.S. paying iCloud subscribers

                                  22   who never had iCloud content stored on non-Apple servers.” Id. at *9 (quoting Pls. Sur-Reply at

                                  23   5).

                                  24             Lastly, Apple asks to seal portions of Plaintiffs’ Sur-Reply which suggest that Apple’s

                                  25   iCloud records from during the class period are somewhat incomplete. Specifically, Apple asks the

                                  26   Court to seal that (1) Aconfora relied on data that could have been snapshots from four particular

                                  27
                                                                                           15
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1   days, rather than a “multiple time series”; and (2) Apple cannot precisely identify iCloud

                                   2   subscribers that had all their iCloud data stored on Apple servers. Pls. Sur-Reply at 4–5. Again,

                                   3   these facts are necessary to the “public’s understanding of the judicial process and of significant

                                   4   public events.” Kamakana, 447 F.3d at 1179 (quoting Valley Broad. Co., 798 F.2d at 1294).

                                   5   Specifically, these facts explain that Apple’s imperfect records do not allow Apple to “‘winnow

                                   6   out’ putative class members whose data was never stored on third-party servers.” Williams, 2021

                                   7   WL 2186223, at *11 (distinguishing Torres v. Mercer Canyons, Inc., 835 F.3d 1125, 1137 (9th

                                   8   Cir. 2016)). Given Apple’s inability to “winnow out” those class members, the Court denied in

                                   9   part class certification. Id.

                                  10           In sum, as set forth in the table below, the Court GRANTS IN PART AND DENIES IN

                                  11   PART Apple’s administrative motion to file documents under seal, ECF No. 103, and DENIES AS

                                  12   MOOT Plaintiffs’ administrative motion to file documents under seal, ECF No. 100.
Northern District of California
 United States District Court




                                  13
                                                     Document                Page/Line or Footnote                   Ruling
                                  14
                                        Plaintiffs’ Response to Apple’s      1:17-24; 2:1-6; 2:8-13;     GRANTED as to 1:23–24; 2:1–5;
                                  15    Administrative Motion for Leave      2:15-26; 3:1-17; 3:19;      3:1–12, 3:16–17; 4:1–4:24; and
                                        to File a Sur-Reply (“Plaintiffs’    3:25–4:24; 4:27–5:6;        5:12–13. DENIED WITH
                                  16
                                        Sur-Surreply”)                       5:12-13; 5:15-19            PREJUDICE as to the remainder.
                                  17                                         Footnote 2
                                        Exhibit 1 to the Declaration of      Entire Document             GRANTED.
                                  18
                                        Roy A. Katriel in Support of
                                  19    Plaintiffs’ Sur-Surreply (“Katriel
                                        Sur-Surreply Declaration”)
                                  20
                                        Exhibit 2 to the Katriel Sur-        Entire Document             GRANTED.
                                  21    Surreply Declaration
                                        Exhibit 3 to the Katriel Sur-        Entire Document             GRANTED.
                                  22
                                        Surreply Declaration
                                  23    Exhibit 4 to the Katriel Sur-        Entire Document             GRANTED.
                                        Surreply Declaration
                                  24
                                        Exhibit 5 to the Katriel Sur-        Entire Document             GRANTED.
                                  25    Surreply Declaration
                                        Exhibit 6 to the Katriel Sur-        Entire Document             GRANTED.
                                  26
                                        Surreply Declaration
                                  27
                                                                                        16
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: June 17, 2021

                                   4                                           ______________________________________
                                                                               LUCY H. KOH
                                   5                                           United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                               17
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTIONS TO FILE CLASS
                                       CERTIFICATION DOCUMENTS UNDER SEAL
